In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-12-0461-CV
                             ________________________


                        MUSTAFA E. DERKUNT, APPELLANT

                                            V.

               COMMISSION FOR LAWYER DISCIPLINE, APPELLEE



                          On Appeal from the 261st District Court
                                  Travis County, Texas
         Trial Court No. D-1-GN-11-000745, Honorable Donald Kraemer, Presiding


                                      April 5, 2013

                           MEMORANDUM OPINION
                      Before Quinn, C.J., and Campbell and Pirtle, JJ.

      The brief of pro se appellant Mustafa Engin Derkunt was due for filing on

February 25, 2013. When the brief was not filed, we notified Derkunt by letter of March

4, 2013, that pursuant to appellate rules 38.8(a)(1) and 42.3(b) the appeal was subject

to dismissal without further notice unless he filed his brief, along with a motion

requesting additional time, by March 14, 2013. We have received from Derkunt neither
a brief, a motion for additional time nor any other response to our March 4 letter.

Accordingly, the appeal is dismissed for want of prosecution. Tex. R. App. P. 38.8(a)(1)

& 42.3(b). As Derkunt appears in the case as an indigent, no costs are assessed.



                                               Per Curiam




                                           2